     Case 1:18-cv-02446-AT-SN Document 66 Filed 05/21/19 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
HADASSAH ACADEMIC COLLEGE,                                     : Case No. 18 Civ. 2446 (AT)
                                                               :
                           Plaintiff-Appellant,                : ECF Case
         -against-                                             :
                                                               : NOTICE OF APPEAL
HADASSAH, THE WOMEN’S ZIONIST                                  :
ORGANIZATION OF AMERICA, INC.,                                 :
                                                               :
                           Defendant-Appellee.                 :
---------------------------------------------------------------x

        PLEASE TAKE NOTICE that plaintiff Hadassah Academic College

(“Plaintiff”) hereby appeals to the United States Court of Appeals for the Second Circuit

from each and every part of: (i) an Order entered on November 1, 2018 (granting

defendant Hadassah, The Women’s Zionist Organization of America, Inc.’s motion to

dismiss) (Docket No. 44); (ii) a Clerk’s Judgment entered on November 2, 2018 (Docket

No. 45); and (iii) an Order entered on April 29, 2019 (denying Plaintiff’s motion for

reconsideration and leave to file an amended complaint) (Docket No. 65).

Dated: New York, New York
       May 21, 2019
                                                 EISEMAN LEVINE LEHRHAUPT
                                                 & KAKOYIANNIS, P.C.

                                                 By:    /S/ Eric R. Levine
                                                        Eric R. Levine
                                                        (elevine@eisemanlevine.com)
                                                        Eric Aschkenasy
                                                        (easchkenasy@eisemanlevine.com)
                                                 805 Third Avenue, 10th Floor
                                                 New York, New York 10022
                                                 212-752-1000
                                                 Attorneys for Plaintiff-Appellant
